Title: To Thomas Jefferson from Thomas Newton, 26 September 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dear Sir
26. Septr. 1801—
Since writing yesterday I have heard of a Mr Mathew Bryant at Northampton Court house, who has been recommended as Collector, Mr Bryant I am informd is a reformd man, & well approved of, but I am of opinion, that few fully reform who have been dissipated, and as most of the inhabitants on that Shore are of the same opinions I think the most respectable will make the best officer & Mr Bowdoin I think a worthy character & is generally esteemd. Coll Davies still lies ill, but hope he will recover—Our Town is remarkably healthy as to the inhabitants but many strangers have died, especially Irish who arive in indigent circumstances drink hard & expose themselves to the Sun & dews—health &C attend you are the wishes of
T Newton
